Title: From George Washington to Rear Admiral Ternay, 6 August 1780
From: Washington, George
To: Ternay, Charles-Henri-Louis d’Arsac, chevalier de


					
						Sir,
						Hd Qrs [Peekskill] Augt 6th 1780
					
					I have the honor to transmit you a letter which I have just received for you from The Chevalier De la Luzerne.
					Congress have directed a junction of the Continental frigates with your fleet, and for this purpose have put them under my orders. They were to rendezvous in the Delaware; from whence they were to proceed to join you. As this at present seems impracticable, I should be glad of your advice in what mode they may be usefully employed to your fleet; and that you will send me signals of recognizance for them. I request you will also impart these to the captains of the frigates in Boston Harbour, if they have not yet left that place. I have the honor to be with the greatest consideration Sir Your most Obed. & humble st.
				